In an action to recover a broker’s commission, the defendants appeal from an order of the Supreme Court, Nassau County (Franco, J.), entered June 14, 2002, which denied their motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment dismissing the complaint. The defendants failed to demonstrate their prima facie entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In this regard, questions of fact exist as to whether the defendants affirmatively assumed the obligation to pay the subject broker’s commission (see Bank of N.Y., Albany v Hirschfeld, 37 NY2d 501, 506 [1975]; cf. Longley-Jones Assoc. v Ircon Realty Co., 67 NY2d 346 [1986]; Feinberg Bros. Agency v Schornstein, 134 AD2d 235 [1987]).
The defendants’ remaining contention is without merit. Altman, J.P., Luciano, Adams and Rivera, JJ., concur.